DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       Terminal Disclaimer
2. The terminal disclaimer filed on 09/09/2022 to obviate double patenting rejection over patent applications 11,405,336; 11,343,083 and co-pending application  16/693,015 have been approved. 
                                                   EXAMINER’S AMENDMENT

3. An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.

To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given in a telephone interview with Jason Chu on 09/08/2022.

The application has been amended as follows:

1. (Currently Amended) A computer-implemented method of a first data processing (DP) accelerator securely communicating with one or more second DP accelerators:
receiving, by the first DP accelerator, from a host device, a list of the one or more second DP accelerators, wherein the host device is communicatively coupled to the first DP accelerator and each of the one or more second DP accelerators through different ports, and wherein the first DP accelerator is communicatively coupled to each of the one or more second DP accelerators;
for each of the one or more second DP accelerators:
determining a session key between the first DP accelerator and the second DP accelerator;
storing, by the first DP accelerator, the session key in association with the second DP accelerator; 
generating, by the first DP accelerator, an adjacency table with an entry for each of the one or more second DP accelerators, each entry comprising a reference to a communication port of the first DP accelerator for communicating with one of the one of more second DP accelerators, and the entry further comprises the session key stored in association with the one of the one or more second DP accelerators; and
transmitting, by the first DP accelerator, to the host device, an indication that first DP accelerator is configured for secure communication between with each of the one or more second DP accelerators.

2.  (Canceled) 

7.  (Currently Amended) A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of a first data processing (DP) accelerator securely communicating with one or more second DP accelerators, the operations comprising:
receiving, by the first DP accelerator, from a host device, a list of the one or more second DP accelerators, wherein the host device is communicatively coupled to the first DP accelerator and each of the one or more second DP accelerators through different ports, and wherein the first DP accelerator is communicatively coupled to each of the one or more second DP accelerators;
for each of the one or more second DP accelerators:
generating a session key between the first DP accelerator and the second DP accelerator, wherein the session key generated for the first DP accelerator and the one of the one or more second DP accelerators is unique with respect to the first DP accelerator and any other of the one or more second DP accelerators;
storing, by the first DP accelerator, the session key in association with the second DP accelerator; 
generating, by the first DP accelerator, an adjacency table with an entry for each of the one or more second DP accelerators, each entry comprising a reference to a communication port of the first DP accelerator for communicating with one of the one of more second DP accelerators, and the entry further comprises the session key stored in association with the one of the one or more second DP accelerators; and
transmitting, by the first DP accelerator, to the host device, an indication that the first DP accelerator is configured for secure communication between with each of the one or more second DP accelerators.

8.	(Canceled) 

11.	(Currently Amended) A data processing system, comprising:
	a processor; and
	a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations of a first data processing (DP) accelerator securely communicating with one or more second DP accelerators, the operations comprising:
receiving, by the first DP accelerator, from a host device, a list of the one or more second DP accelerators, wherein the host device is communicatively coupled to the first DP accelerator and each of the one or more second DP accelerators through different ports, and wherein the first DP accelerator is communicatively coupled to each of the one or more second DP accelerators;
for each of the one or more second DP accelerators:
determining a session key between the first DP accelerator and the second DP accelerator;
storing, by the first DP accelerator, the session key in association with the second DP accelerator; 
generating, by the first DP accelerator, an adjacency table with an entry for each of the one or more second DP accelerators, each entry comprising a reference to a communication port of the first DP accelerator for communicating with one of the one of more second DP accelerators, and the entry further comprises the session key stored in association with the one of the one or more second DP accelerators; and
transmitting, by the first DP accelerator, to the host device, an indication that the first DP accelerator is configured for secure communication between with each of the one or more second DP accelerators.

12.	(Canceled) 

17.	(Currently Amended) A processing system, comprising:
	one or more processors; and
	a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations for a host device configuring a plurality of data processing (DP) accelerators securely communicate, the operations comprising:
for each DP accelerator in the plurality of DP accelerators:
establishing a session key between the host device and the DP accelerator;
storing, by the host device, the session key in an adjacency table for the host, wherein each entry in the adjacency table includes: the session key, a reference to a communication port of the host device for communicating with the DP accelerator, and a unique identifier of the DP accelerator 
transmitting, to the DP accelerator, a list of one or more additional DP accelerators, and an instruction that the DP accelerator generate a unique session key for each additional DP accelerator for securing communication between the DP accelerator and the additional DP accelerator in the list of one or more additional DP accelerators, wherein the host device is communicatively coupled to the DP accelerator and each of the additional DP accelerators through different ports, and wherein the DP accelerator is communicatively coupled to each of the additional DP accelerators; and
receiving, from the DP accelerator, an indication that the DP accelerator has finished generating the unique session keys for communicating between the DP accelerator and the one or more additional DP accelerators. 

Allowable Subject Matter
4. Claims 1,3-7,9-11 and 13-20 are allowed.

The following is an examiner's statement of reasons for allowance:

 The closest prior art made of record are:
Yan  et al. (US 2016/0127341) discloses issuing token information to a first node registered with a network entity, wherein the token information indicates one or more tokens for the first node; distributing a token list to a plurality of nodes registered with the network entity, wherein the token list is associated with respective tokens for the plurality of nodes comprising at least the first node and a second node, and wherein the token information and the token list are used for an anonymous authentication between the first node and the second node.

Edirisooriya et al. (US 20180225237) discloses the accelerator include a processing unit for handling data communication sessions originated from VMs, a first VM initiate data communication, destined to a second VM, by posting a DMA descriptor in registers associated with the virtual function of the first VM, the DMA descriptor include a source address, a destination address, data payload, a virtual function identifier of a second VM for receiving the data payload, and control parameters for establishing VM-to-VM data communication.

 Levi et al.  (US 20190140979) discloses the network interface controller by a plurality of virtual machines having respective virtual network interface controllers, and processed data that is returned from the accelerator is transmitted from one of the virtual network interface controllers to another of the virtual network interface controllers.

 Chou et al. (US 2011/0113244) discloses a network device comprises a first processing element and a second processing element. The first processing element is adapted to handle an authentication handshaking protocol, such as the SSL/TLS Handshake, and upon receipt of a Client Key Exchange message, passes control of the authentication handshaking protocol to the second processing element. The second processing element completes the authentication handshaking protocol.

However, none of the prior art of record alone or in combination teaches or suggests:
the host device is communicatively coupled to the first DP accelerator and each of the one or more second DP accelerators through different ports;…... generating, by the first DP accelerator, an adjacency table with an entry for each of the one or more second DP accelerators, each entry comprising a reference to a communication port of the first DP accelerator for communicating with one of the one of more second DP accelerators, and the entry further comprises the session key stored in association with the one of the one or more second DP accelerators; and transmitting, by the first DP accelerator, to the host device, an indication that the first DP accelerator is configured for secure communication between with each of the one or more second DP accelerators”, as recited in independent claims 1,7, 11 and 17. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                      Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEREENA T CATTUNGAL whose telephone number is (571)270-0506. The examiner can normally be reached Mon-Fri : 7:30 AM-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEREENA T CATTUNGAL/Primary Examiner, Art Unit 2431